Case 1:20-cv-20382-BB Document 23 Entered on FLSD Docket 05/12/2020 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 20-cv-20382-BLOOM/Louis

 ANTONIO VALIENTE,

        Plaintiff,

 v.

 HOLIDAY CVS, LLC, d/b/a
 CVS PHARMACY,

       Defendant.
 __________________________/

                                               ORDER

        THIS CAUSE is before the Court upon Defendant Holiday CVS, LLC’s (“Defendant”)

 Motion to Dismiss and to Compel Arbitration, ECF No. [17] (“Motion”). Plaintiff Antonio

 Valiente (“Plaintiff”) filed a response to the Motion, ECF No. [19] (“Response”), to which

 Defendant replied, ECF No. [21] (“Reply”). The Court has carefully reviewed the Motion, the

 Response, the record in this case, the applicable law, and is otherwise fully advised. For the reasons

 set forth below, the Motion is granted in part.

        In his Complaint, ECF No. [1], Plaintiff asserts a single claim for violation of the Family

 and Medical Leave Act against Defendant, his employer. According to Defendant’s Motion,

 Plaintiff voluntarily entered into an employment agreement with Defendant. The Agreement

 contained an arbitration provision requiring the parties to arbitrate any employment-related claims

 with Defendant, such as the one Plaintiff asserts in this action. In his Response, Plaintiff does not

 dispute that all of the issues between the parties in this case are subject to arbitration, but argues

 that the Court should stay, rather than dismiss, this case pending arbitration. See ECF No. [19] at

 1. Defendant’s Reply advocates that dismissal is warranted because all of the issues in this case
Case 1:20-cv-20382-BB Document 23 Entered on FLSD Docket 05/12/2020 Page 2 of 7
                                                                  Case No. 20-cv-20382-BLOOM/Louis


 are arbitrable, but nonetheless does not object to a stay of the proceedings pending arbitration.

 ECF No. [21] at 3 n.1.

         Section 3 of the Federal Arbitration Act (“FAA”) states:

         If any suit or proceeding be brought in any of the courts of the United States upon
         any issue referable to arbitration under an agreement in writing for such arbitration,
         the court in which such suit is pending, upon being satisfied that the issue involved
         in such suit or proceeding is referable to arbitration under such an agreement, shall
         on application of one of the parties stay the trial of the action until such arbitration
         has been had in accordance with the terms of the agreement, providing the applicant
         for the stay is not in default in proceeding with such arbitration.

 9 U.S.C. § 3 (emphasis added).

         Despite this mandatory statutory language, “[t]here is a circuit split as to whether a district

 court should dismiss claims in favor of arbitration or stay the proceedings and refer the claims to

 arbitration.” Falkner v. Dolgencorp, LLC, No. 2:19-cv-598-GMB, 2020 WL 470292, at *3 n.1

 (N.D. Ala. Jan. 29, 2020) (citing Lee v. Comcast Cable Commc’ns, Inc., No. 7:13-cv-01288-RDP,

 2015 WL 4619806, at *8 (N.D. Ala. July 31, 2015)), reconsideration denied, No. 2:19-cv-598-

 GMB, 2020 WL 1345490 (N.D. Ala. Mar. 23, 2020); see also McGhee v. Mariner Fin., LLC, No.

 1:19-cv-00934-TWT-JFK, 2019 WL 5491825, at *6-7 (N.D. Ga. Aug. 7, 2019) (collecting cases

 and discussing the split in the Eleventh Circuit), report and recommendation adopted sub nom.,

 McGhee v. Equifax Info. Servs., LLC, No. 1:19-cv-934-TWT, 2019 WL 5491811 (N.D. Ga. Sept.

 5, 2019); Tuck v. Wyle CAS Grp., Inc., No. 5:14-cv-1282-LSC, 2014 WL 5020066, at *2 (N.D.

 Ala. Sept. 16, 2014) (“There does not appear to be a consensus as to whether a district court may

 dismiss rather than stay an action when compelling arbitration of all claims.”).1


 1
   Compare Alford v. Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th Cir. 1992) (“The weight of
 authority clearly supports dismissal of the case when all of the issues raised in the district court must be
 submitted to arbitration.” (emphasis in original)), and Choice Hotels Int’l., Inc. v. BSR Tropicana Resort,
 Inc., 252 F.3d 707, 709-10 (4th Cir. 2001) (“Notwithstanding the terms of § 3, however, dismissal is a
 proper remedy when all of the issues presented in a lawsuit are arbitrable.”), with Lloyd v. HOVENSA, LLC,
 369 F.3d 263, 269-71 (3rd Cir. 2004) (“Here, the plain language of § 3 affords a district court no discretion


                                                      2
Case 1:20-cv-20382-BB Document 23 Entered on FLSD Docket 05/12/2020 Page 3 of 7
                                                                    Case No. 20-cv-20382-BLOOM/Louis


         The United States Court of Appeals for the Eleventh Circuit has explained that, “when a

 dispute is arbitrable, entry of a § 3 stay is mandatory.” Advanced Bodycare Sols., LLC v. Thione

 Int’l, Inc., 524 F.3d 1235, 1238 (11th Cir. 2008) (citation omitted); see also United Steel, Paper &

 Forestry, Rubber, Mfg., Energy, Allied Indus. & Serv. Workers Int’l Union AFL-CIO-CLC, USW

 Local 200 v. Wise Alloys, LLC, 807 F.3d 1258, 1268 (11th Cir. 2015) (“[S]ection 3 qualifies the

 mandatory nature of any stay it authorizes by requiring a party to apply for the stay: ‘the

 court . . . shall on application of one of the parties stay the trial.’” (quoting 9 U.S.C § 3)); Klay v.

 All Defendants, 389 F.3d 1191, 1203-04 (11th Cir. 2004) (“For arbitrable issues, the language of

 Section 3 indicates that the stay is mandatory.”); Bender v. A.G. Edwards & Sons, Inc., 971 F.2d

 698, 699 (11th Cir. 1992) (“The district court properly found that the state law claims were subject

 to arbitration, but erred in dismissing the claims rather than staying them. Upon finding that a

 claim is subject to an arbitration agreement, the court should order that the action be stayed pending

 arbitration.” (citing 9 U.S.C. § 3)); Lloyd, 369 F.3d at 269 (“Here, the plain language of § 3 affords

 a district court no discretion to dismiss a case where one of the parties applies for a stay pending

 arbitration.”); but see Samadi v. MBNA Am. Bank, N.A., 178 F. App’x 863, 864, 866 (11th Cir.

 2006) (affirming district court’s dismissal of case when compelling arbitration without discussing

 a stay); Caley v. Gulfstream Aerospace Corp., 428 F.3d 1359, 1379 (11th Cir. 2005) (same);

 Jackson v. Cintas Corp., 425 F.3d 1313, 1315-16, 1318 (11th Cir. 2005) (same).

         Nevertheless, “[w]hile the Eleventh Circuit has vacated a district court’s dismissal of

 claims subject to arbitration and remanded the case with instructions to stay all claims pending

 arbitration, it has also affirmed district court orders compelling arbitration and dismissing the



 to dismiss a case where one of the parties applies for a stay pending arbitration. The direction that the Court
 ‘shall’ enter a stay simply cannot be read to say that the Court shall enter a stay in all cases except those in
 which all claims are arbitrable and the Court finds dismissal to be the preferable approach.”).


                                                        3
Case 1:20-cv-20382-BB Document 23 Entered on FLSD Docket 05/12/2020 Page 4 of 7
                                                              Case No. 20-cv-20382-BLOOM/Louis


 underlying cases . . . .” Tuck, 2014 WL 5020066, at *2 (citing Bender, 971 F.2d at 699; Samadi,

 178 F. App’x at 866; Caley, 428 F.3d 1359).

        Within this District, a number of courts have dismissed the case where all claims
        were subject to arbitration. See Perera v. H & R Block Eastern Enters., Inc., 914 F.
        Supp. 2d 1284, 1290 (S.D. Fla. 2012); Kivisto v. Nat’l Football League Players
        Assoc., No. 10-24226-CIV, 2011 WL 335420 (S.D. Fla. Jan. 31, 2011); Olsher
        Metals Corp. v. Olsher, No. 01-3212-CIV, 2003 WL 25600635 (S.D. Fla. Mar. 26,
        2003); Caley v. Gulfstrearn Aerospace Corp., 333 F. Supp. 2d 1367 (N.D. Ga.
        2004) (compelling arbitration and dismissing the case), aff’d, 428 F.3d 1359 (11th
        Cir. 2005); Athon v. Direct Merchants Bank, No. 5:06-cv-l, 2007 WL 1100477
        (M.D. Ga. 2007), aff’d, 251 F. App’x 602 (11th Cir. 2007). “A case in which
        arbitration has been compelled may be dismissed in the proper circumstances, such
        as when all the issues raised in . . . court must be submitted to arbitration.” Olsher,
        2003 WL 25600635, at *9.

 Hodgson v. NCL (Bah.), Ltd., 151 F. Supp. 3d 1315, 1316-17 (S.D. Fla. 2015); see also Abellard

 v. Wells Fargo Bank, N.A., No. 19-cv-60099, 2019 WL 2106389, at *4 (S.D. Fla. May 14, 2019);

 Allen v. Brookdale Senior Living, No. 5:19-cv-00125-TES, 2019 WL 2518134, at *3 n.3 (M.D.

 Ga. June 18, 2019); Royal v. CEC Entm’t, Inc., No. 4:18-cv-302, 2019 WL 2252151, at *5 (S.D.

 Ga. May 24, 2019); Caley, 333 F. Supp. 2d at 1379 (dismissing without prejudice all of plaintiff’s

 claims because “[t]he weight of authority clearly supports dismissal of the case when all of the

 issues raised in the district court must be submitted to arbitration.” (emphasis in original) (quoting

 Alford, 975 F.2d at 1164)), aff’d, 428 F.3d at 1379 (“[T]he district court properly granted

 defendants’ motions to dismiss and compel arbitration.”).

        Ultimately, however, the Eleventh Circuit “has [] indicated that a stay, rather than

 dismissal, is preferred where a stay is requested.” Stephens v. Checkr, Inc., No. 8:19-cv-2252-T-

 36AAS, 2019 WL 8138178, at *8 (M.D. Fla. Nov. 25, 2019); see also Branch v. Ottinger, 477 F.

 App’x 718, 721 (11th Cir. 2012) (“A district court is required to stay a pending suit when it is

 satisfied that only arbitrable issues remain.” (citing Klay, 389 F.3d at 1203-04)); VVG Real Estate

 Invs. v. Underwriters at Lloyd’s, London, 317 F. Supp. 3d 1199, 1207 (S.D. Fla. 2018); Spinner v.



                                                   4
Case 1:20-cv-20382-BB Document 23 Entered on FLSD Docket 05/12/2020 Page 5 of 7
                                                                   Case No. 20-cv-20382-BLOOM/Louis


 Credit One Bank, N.A., No. 6:17-cv-340-Orl-37TBS, 2017 WL 6731967, at *1 n.1 (M.D. Fla. Dec.

 29, 2017); Norfolk S. Ry. Co. v. Fla. E. Coast Ry., LLC, No. 3:13-cv-576-J-34JRK, 2014 WL

 757942, at *11 (M.D. Fla. Feb. 26, 2014); Garner v. Family Sec. Fed. Credit Union, No. 5:14-cv-

 01454-MHH, 2014 WL 12614483, at *1 (N.D. Ala. Oct. 1, 2014) (“While the Eleventh Circuit has

 upheld both dismissals and stays pending arbitration, it seems to regard a stay as the more sound

 approach.” (citations omitted)). Likewise, “dismissal appears to be, if anything, a discretionary

 alternative to the stay otherwise mandated by the FAA.” Coker v. Instant Checkmate, LLC, No.

 1:19-cv-736-TFM-B, 2020 WL 71271, at *1 (S.D. Ala. Jan. 7, 2020); see also Cusolito v. Citibank,

 N.A., No. 17-cv-60963, 2017 WL 8890662, at *3 (S.D. Fla. Oct. 6, 2017) (“[D]istrict courts are

 vested with discretion to determine whether stay or dismissal is appropriate.” (quoting Swartz v.

 Westminister Servs., Inc., No. 8:10-cv-1722-T-30AEP, 2010 WL 3522141, at *2 (M.D. Fla. Sept.

 8, 2010))); U.S.A. Institutional Tax Credit Fund LXXI, L.P. v. Brownsville Vill. III, LLC, No. 16-

 20456-CIV, 2016 WL 10934345, at *4 (S.D. Fla. June 8, 2016) (same).

         Here, because the express language of the FAA requires that a district court stay a case

 where it determines that the claims asserted are arbitrable,2 and because Plaintiff has specifically

 objected to dismissal and requested that the Court stay these proceedings, the Court finds that

 staying this case pending arbitration is appropriate. See Herrera v. W. Flagler Assocs., Ltd., No.

 17-20872-CIV, 2017 WL 9324515, at *4 (S.D. Fla. Apr. 5, 2017) (granting stay of case while

 parties arbitrate claims asserted where the plaintiff argued that a stay, rather than dismissal, was

 the appropriate relief); Lee, 2015 WL 4619806, at *8 (granting stay where the defendants

 specifically requested it); Tuck, 2014 WL 5020066, at *2 (“Defendant requested dismissal or a


 2
   “The Act also provides that a court must stay its proceedings if it is satisfied that an issue before it is
 arbitrable under the agreement, § 3; and it authorizes a federal district court to issue an order compelling
 arbitration if there has been a ‘failure, neglect, or refusal’ to comply with the arbitration agreement, § 4.”
 Shearson/Am. Exp., Inc. v. McMahon, 482 U.S. 220, 226 (1987).


                                                       5
Case 1:20-cv-20382-BB Document 23 Entered on FLSD Docket 05/12/2020 Page 6 of 7
                                                                      Case No. 20-cv-20382-BLOOM/Louis


 stay, in the alternative, and Plaintiff did not indicate his preference. Therefore, this action is due

 to be stayed, rather than dismissed, pending arbitration of Plaintiff’s claims.”); Obremski v.

 Springleaf Fin. Servs., Inc., No. 8:12-cv-1594-T-33AEP, 2012 WL 3264521, at *3 (M.D. Fla. Aug.

 10, 2012) (“[T]he Court determines that the arbitration provision . . . encompasses all of the claims

 of this case. Finding no legal constraints to foreclose arbitration, the Court concludes that

 arbitration is now appropriate, and this case will be stayed and administratively closed pending the

 completion of the alternative dispute resolution process.”); Tranchant v. Ritz Carlton Hotel Co.,

 LLC, No. 2:10-cv-233-FTM-29, 2011 WL 1230734, at *7 (M.D. Fla. Mar. 31, 2011) (Where the

 plaintiff has requested a stay, and “[i]n accordance with both the relevant provisions of the FAA

 and prevailing Eleventh Circuit precedent, the proceedings shall be stayed, not dismissed.” (citing

 Bender, 971 F.2d at 699; 9 U.S.C. § 3)); Tracfone Wireless, Inc. v. Blue Ocean’s Distrib., LLC,

 616 F. Supp. 2d 1284, 1285 (S.D. Fla. 2009) (“The Court finds that stay of this case pending

 arbitration is appropriate under Section 3 of the [FAA] because Plaintiff objected to dismissal and

 requested a stay.”); Nicaragua Line Co. v. M/V "BARBEL P" in rem, No. 02-20460-CIV, 2002

 WL 31962193, at *3 (S.D. Fla. Oct. 18, 2002) (granting stay where the defendant requested it,

 despite all claims being subject to arbitration); see also Klay, 389 F.3d at 1204 n.15 (“To the extent

 that claims deemed arbitrable have not been dismissed, we affirm the district court’s order that the

 litigation of arbitrable claims must be stayed and that arbitration of these claims must be

 compelled.” (citing Shearson/Am. Express, Inc. v. McMahon, 482 U.S. 220, 226 (1987))).3 As a


 3
   Cf. Phillips v. NCL Corp. Ltd., No. 18-23912-CIV, 2019 WL 2288987, at *2 (S.D. Fla. May 29, 2019)
 (“Plaintiffs request that the Court dismiss this action if it finds that the claims are arbitrable. Thus, the Court
 finds that dismissal of this matter is proper.” (citations omitted)); German Int’l Sch. of Fort Lauderdale,
 LLC v. Certain Underwriters at Lloyd’s, London, No. 19-60741-CIV, 2019 WL 2107260, at *3 (S.D. Fla.
 May 14, 2019) (“[W]here all issues presented in the lawsuit are arbitrable and the plaintiff has not requested
 a stay, the Eleventh Circuit and this Court have found that a dismissal of the lawsuit is a proper remedy.”
 (citing Caley, 428 F.3d at 1379; Perera, 914 F. Supp. 2d at 1290; Stapleton v. Nordstrom, Inc., No. 19-
 20193, 2009 WL 10667803, at *4 (S.D. Fla. Aug. 11, 2009), report and recommendation adopted, No. 09-


                                                         6
Case 1:20-cv-20382-BB Document 23 Entered on FLSD Docket 05/12/2020 Page 7 of 7
                                                                     Case No. 20-cv-20382-BLOOM/Louis


 result, the Court finds that a stay pending arbitration is appropriate in this case. Therefore,

 Defendant’s Motion is granted in part.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. Defendant’s Motion, ECF No. [17], is GRANTED in part.

              2. The Clerk of Court is directed to STAY this case pending arbitration. This case

                  shall remain CLOSED for administrative purposes only, and without prejudice to

                  the parties to move to reopen once the arbitration has been completed.

              3. Defendant’s Motion to Stay Discovery and Other Pre-trial Deadlines Pending a

                  Ruling on its Motion to Dismiss and Compel Arbitration, ECF No. [22], is

                  DENIED AS MOOT.

              4. To the extent not otherwise disposed of, all scheduled hearings in this case are

                  CANCELED, any pending motions are DENIED AS MOOT, and all pending

                  deadlines are TERMINATED.

         DONE AND ORDERED in Chambers at Miami, Florida, on May 11, 2020.




                                                               _________________________________
                                                               BETH BLOOM
                                                               UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 20193-CIV, 2009 WL 10668756 (S.D. Fla. Sept. 30, 2009))); Jacobs v. Bank of Am. Corp., No. 15-cv-
 24585, 2019 WL 2268976, at *7 (S.D. Fla. Feb. 26, 2019) (“Here, Kohn has moved for dismissal, not a
 stay. Moreover, many circuits have held that when all claims are arbitrable, the Court should not stay the
 action, but should dismiss the action in its entirety.”); Olsher, 2003 WL 25600635, at *9 (dismissing the
 case with prejudice where “each of the defendants expressly moved for a dismissal of [the plaintiff’s]
 claims . . . . [and the plaintiff] did not request a stay in the event that arbitration was warranted”), aff’d, 90
 F. App’x 383 (11th Cir. 2003).


                                                         7
